DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 11/23/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the connecting port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the connecting port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamikawa (US 6,708,702).
	Regarding claim 1, Kamikawa discloses a liquid supply system (Fig. 3), comprising: a liquid tank (2) configured to store a liquid; and a liquid measurement module (Fig. 9) positioned outside the liquid tank and fluidly connected to two connecting ports (the two connecting ports as shown in Fig. 8) that are located at opposite sides of a surface of the liquid stored in the liquid tank (as shown in Fig. 8), the liquid measurement module comprising: a tube (71) extending parallel to a height direction of the liquid tank (Figs. 8 and 9); a floating member (72) located in the tube and configured to float on the liquid; and a detection member (7a) configured to emit a detection signal toward the floating member. (Col. 9, lines 10-26)
	Regarding claim 2, Kamikawa further discloses the liquid supply system of claim 1, wherein the liquid measurement module further comprises an upper connecting line (including 58c and the vertical line that connects 58c to 2 as shown in Fig. 8) fluidly connecting the connecting port of the liquid tank to the upper end of the tube, wherein the detection member is connected to the upper connecting line. (Fig. 8)
Regarding claim 3, Kamikawa further discloses the liquid supply system of claim 2, wherein the upper connecting line comprises a first segment (the vertical line that connects 58c to 2 as shown in Fig. 8) and a second segment (58c) arranged perpendicular to one another, and the first segment of the upper connecting line extends along a longitudinal direction of the tube, the detection member is connected to an end of the first segment that is away from the tube. (Figs. 8 and 9)
Regarding claim 4, Kamikawa further discloses the liquid supply system of claim 2, wherein a surface of the upper connecting line that directly faces the detection member is transparent to the detection signal producing from the detection member. (Col. 15, lines 43 through Col. 16, line 17)
Regarding claim 5, Kamikawa further discloses the liquid supply system of claim 2, wherein the detection member is located outside the upper connecting line. (Figs. 8 and 9)
Regarding claim 6, Kamikawa further discloses the liquid supply system of claim 1, wherein a top surface of the floating member that faces the upper end of the tube comprises a flat surface. (as shown in Fig. 24, see how the float may have embodiments with flat surfaces including a, b, c, d, e, f)
Regarding claim 7, Kamikawa further discloses the liquid supply system of claim 1, wherein the floating member is selected from a material that is opaque to the detection signal emitted by the detection member. (Col. 15, lines 43 through Col. 16, line 3)
Regarding claim 8, Kamikawa further discloses the liquid supply system of claim 1, wherein the liquid measurement module further comprises a lower connecting line (58) fluidly connecting the connecting port of the liquid tank to the lower end of the tube, wherein the detection member is connected to the lower connecting line. (Figs. 8 and 9)
Regarding claim 9, Kamikawa further discloses the liquid supply system of claim 1, wherein the detection signal emitted by the detection member comprises a laser beam. (Col. 20, lines 17-29)
Regarding claim 10, Kamikawa discloses a liquid supply system (Fig. 3), comprising: a liquid tank (2); and a liquid measurement module (Fig. 9), comprising: a tube (71) with an upper end (the upper end of 71 with reference to Figs. 8 and 9) and a lower end (the lower end of 71 with reference to Figs. 8 and 9) connected to the liquid tank; a floating member (72) movably positioned in the tube; and a detection member (7a) configured to emit a detection signal passing at least one of the upper end and the lower end of the tube to project the detection signal on the floating member in the tube. (Col. 9, lines 10-26)
Regarding claim 11, Kamikawa further discloses the liquid supply system of claim 10, wherein the liquid measurement module further comprises an upper connecting line (including 58c and the vertical line that connects 58c to 2 as shown in Fig. 8) fluidly connecting the liquid tank to the upper end of the tube and a transparent window the portion of 71 at 71a; Fig. 10), wherein the detection member is connected to the upper connecting line, and the transparent window allows a transmission of a detection signal generated by the detection member to pass through. (Col. 15, lines 43 through Col. 16, line 3)
Regarding claim 12, Kamikawa further discloses the liquid supply system of claim 11, wherein the upper connecting line comprises a first segment (the vertical line that connects 58c to 2 as shown in Fig. 8) and a second segment (58c) arranged perpendicular to one another, and the first segment of the upper connecting line extends along a longitudinal direction of the tube, the detection member is connected to an end of the first segment that is away from the tube. (Figs. 8 and 9)
Regarding claim 13, Kamikawa further discloses the liquid supply system of claim 12, wherein the transparent window is connected to the end of the first segment. (Figs. 8 and 9)
Regarding claim 14, Kamikawa further discloses the liquid supply system of claim 10, wherein the floating member is selected from a material that is opaque to the detection signal producing from the detection member. (Col. 15, lines 43 through Col. 16, line 3)
Regarding claim 15, Kamikawa further discloses the liquid supply system of claim 10, wherein the liquid measurement module further comprises a lower connecting line (58) fluidly connecting the liquid tank to the lower end of the tube, wherein the detection member is connected to the lower connecting line. (Figs. 8 and 9)
Regarding claim 16, Kamikawa further discloses the liquid supply system of claim 10, wherein the detection signal emitted by the detection member comprises a laser beam. (Col. 20, lines 17-29)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Brashear (US 2016/0029577).
Regarding claim 21, Kamikawa discloses a liquid supply system (Fig. 3), comprising: a liquid tank (2) configured to store a liquid; a tube (71) extending parallel to a height direction of the liquid tank and fluidly connected to the liquid tank; a floating member (72) positioned in the tube, wherein a position of the floating member in the tube is associated with a level of the liquid in the fluid tank; and a detection member (7a) configured to transmit a detection signal toward the floating member to produce data in relation to a quantity of the liquid in the fluid tank (Col. 9, lines 10-26); a processing tool (24) configured to process a semiconductor wafer; and a valve set (the set of valves connected between the bottom of 14a and 50 with reference to Fig. 3) configured to control a supply of liquid from the liquid tank to the processing tool according to the data produced by the detection member (Col. 10, lines 49-67), but fails to disclose the valves are in a valve manifold box.
Brashear teaches valves configured within a valve manifold box. (Fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve set of Kamikawa to be configured within a valve manifold box as taught by Brashear in order to provide a system which centralizes all the components and ensures ease of installation, maintenance, system trouble shooting, winterizing and system zone control. (Abstract)
Regarding claim 22, Kamikawa in view of Brashear further discloses the liquid supply system of Claim 21, further comprising a connecting line (58) fluidly connecting the liquid tank to one end of the tube, wherein the detection member is connected to the connecting line.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Brashear and Dudley et al. (US 2019/0106318, hereafter “Dudley”).
Regarding claim 23, Kamikawa in view of Brashear further discloses the liquid supply system of Claim 21, but fails to disclose wherein the detection member is further configured to produce data in relation to a viscosity of the liquid in the fluid tank.
Dudley teaches a fluid system wherein the detection member (106a) is configured to produce data in relation to a viscosity of the liquid in the fluid tank. (para. [0025])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Kamikawa to also sense the viscosity of the liquid and be configured to produce data in relation to a viscosity of the liquid in the fluid tank as taught by Dudley in order to provide the user with data related to additional criteria. (para. [0025])

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (US 8,286,482) discloses a process-liquid supply mechanism and process-liquid supply method.
Tanaka et al. (US 2007/0125171) discloses a liquid level detector and liquid processing system provided with the same.
Crimmins et al. (US 7,059,342) discloses a liquid shut-off system.
McKenna (US 6,732,388) discloses an overflow system.
Wilson (US 6,263,906) discloses an overflow proof fluid level controller.
Akai et al. (US 5,203,367) discloses an apparatus for supplying liquid under constant pressure.
Sienkiewicz et al. (US 4,769,217) discloses an apparatus for measuring content of organic carbon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753